Case 19-08843-JJG-13          Doc 17    Filed 01/13/20    EOD 01/13/20 10:51:19          Pg 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 19-08843-JJG-13

 Roosevelt James
                                                  Chapter 13
 Josephine Marie James

 Debtors.                                         Judge Jeffrey J. Graham

                                  NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Indiana, and enters an appearance on behalf of PAC-

PERL, LLC, in the above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
Case 19-08843-JJG-13         Doc 17     Filed 01/13/20     EOD 01/13/20 10:51:19         Pg 2 of 2




                                CERTIFICATE OF SERVICE

I certify that on January 13, 2020, a copy of the foregoing Notice was filed electronically. Notice
of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Mark S. Zuckerberg, Debtors’ Counsel
       filings@mszlaw.com

       John Morgan Hauber, Trustee
       ecfmail@hauber13.com

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on January 13, 2020, a copy of the foregoing Notice was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:

       Roosevelt James, Debtor
       PO Box 1306
       Muncie, IN 47308

       Josephine Marie James, Debtor
       PO Box 1306
       Muncie, IN 47308

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
